UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	November 30, 2014 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 11/30/14 (Unaudited) COMMON STOCKS (97.2%) (a) Shares Value Banks (41.4%) Banco de Sabadell SA (Spain) 26,018 $73,501 Bank of America Corp. 29,400 500,976 Bank of Ireland (Ireland) (NON) 439,277 179,576 Bank of Queensland, Ltd. (Australia) 10,389 108,716 Credicorp, Ltd. (Peru) 1,252 207,407 DNB ASA (Norway) 11,035 182,933 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 77,989 160,023 Grupo Financiero Banorte SAB de CV (Mexico) 30,100 170,647 ING Groep NV GDR (Netherlands) (NON) 24,450 356,993 JPMorgan Chase & Co. 9,847 592,397 KeyCorp 7,300 98,550 Metro Bank PLC (acquired 01/15/14, cost $96,022) (Private) (United Kingdom) (F) (RES) (NON) 4,511 93,802 Natixis SA (France) 26,470 186,909 Societe Generale SA (France) 3,096 153,769 Sumitomo Mitsui Financial Group, Inc. (Japan) 8,100 305,423 SVB Financial Group (NON) 900 94,635 TSB Banking Group PLC (United Kingdom) (NON) (S) 35,775 147,883 UniCredit SpA (Italy) 18,721 137,950 United Overseas Bank, Ltd. (Singapore) 12,000 220,381 Virgin Money Holdings UK PLC (United Kingdom) (NON) 33,006 147,448 Wells Fargo & Co. 11,100 604,728 Capital markets (12.6%) BGP Holdings PLC (Malta) (F) 82,319 102 Carlyle Group LP (The) 4,063 116,324 Charles Schwab Corp. (The) 11,400 322,848 E*Trade Financial Corp. (NON) 3,900 88,959 KKR & Co. LP 7,700 171,556 Morgan Stanley 8,900 313,102 Partners Group Holding AG (Switzerland) 613 175,848 State Street Corp. 2,200 168,806 WisdomTree Investments, Inc. 5,300 80,507 Consumer finance (2.3%) American Express Co. 2,900 268,018 Diversified financial services (3.6%) Challenger, Ltd. (Australia) 34,463 186,277 CME Group, Inc. 2,600 220,064 Hotels, restaurants, and leisure (0.8%) Dalata Hotel Group PLC (Ireland) (F) (NON) 24,684 88,704 Household durables (1.6%) Persimmon PLC (United Kingdom) 7,619 182,047 Insurance (21.4%) Admiral Group PLC (United Kingdom) 5,886 113,972 AIA Group, Ltd. (Hong Kong) 65,200 376,161 American International Group, Inc. 6,000 328,800 Assured Guaranty, Ltd. 6,700 171,252 China Pacific Insurance (Group) Co., Ltd. (China) 26,800 111,970 Genworth Financial, Inc. Class A (NON) 15,000 136,350 Hartford Financial Services Group, Inc. (The) 8,000 330,400 Intact Financial Corp. (Canada) 3,200 222,139 MS&AD Insurance Group Holdings (Japan) 4,000 93,399 Prudential PLC (United Kingdom) 12,769 308,119 St James's Place PLC (United Kingdom) 19,990 247,347 IT Services (1.6%) Visa, Inc. Class A 705 182,024 Professional services (0.5%) Verisk Analytics, Inc. Class A (NON) 900 55,782 Real estate investment trusts (REITs) (3.9%) American Tower Corp. 1,500 157,515 Beni Stabili SpA (Italy) 161,023 112,050 Hibernia REIT PLC (Ireland) (NON) 125,840 176,939 Real estate management and development (2.4%) Kennedy-Wilson Holdings, Inc. 4,100 106,559 Mitsui Fudosan Co., Ltd. (Japan) 3,000 86,715 Nexity SA (France) 2,008 78,280 Software (2.1%) Fidessa Group PLC (United Kingdom) 3,355 124,752 SS&C Technologies Holdings, Inc. (NON) 2,175 109,946 Thrifts and mortgage finance (1.5%) Radian Group, Inc. 9,700 165,385 Transportation infrastructure (1.5%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 31,000 176,572 Total common stocks (cost $8,637,918) SHORT-TERM INVESTMENTS (4.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 141,667 $141,667 Putnam Short Term Investment Fund 0.09% (AFF) 315,034 315,034 Total short-term investments (cost $456,701) TOTAL INVESTMENTS Total investments (cost $9,094,619) (b) FORWARD CURRENCY CONTRACTS at 11/30/14 (aggregate face value $4,920,335) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/21/15 $71,476 $73,185 $(1,709) Barclays Bank PLC Australian Dollar Buy 1/21/15 44,853 45,909 (1,056) British Pound Sell 12/17/14 459,973 485,181 25,208 Canadian Dollar Buy 1/21/15 128,315 131,240 (2,925) Euro Buy 12/17/14 192,501 197,066 (4,565) Hong Kong Dollar Buy 2/13/15 33,860 33,865 (5) Japanese Yen Buy 2/13/15 47,895 50,059 (2,164) Singapore Dollar Sell 2/13/15 42,385 42,881 496 Swedish Krona Sell 12/17/14 25,710 26,656 946 Swiss Franc Buy 12/17/14 58,692 61,760 (3,068) Citibank, N.A. Australian Dollar Buy 1/21/15 53,247 54,709 (1,462) Canadian Dollar Buy 1/21/15 45,246 46,237 (991) Canadian Dollar Sell 1/21/15 45,247 46,419 1,172 Danish Krone Buy 12/17/14 39,511 41,761 (2,250) Euro Sell 12/17/14 35,317 40,448 5,131 Credit Suisse International Australian Dollar Buy 1/21/15 95,047 97,171 (2,124) British Pound Sell 12/17/14 307,065 324,342 17,277 Canadian Dollar Buy 1/21/15 172,950 176,712 (3,762) Euro Buy 12/17/14 97,494 98,314 (820) Euro Sell 12/17/14 97,494 97,900 406 Japanese Yen Buy 2/13/15 66,028 68,858 (2,830) Norwegian Krone Sell 12/17/14 142,881 159,747 16,866 Swedish Krona Buy 12/17/14 219,211 233,253 (14,042) Swiss Franc Buy 12/17/14 104,652 110,985 (6,333) Deutsche Bank AG Australian Dollar Buy 1/21/15 76,140 77,712 (1,572) British Pound Sell 12/17/14 182,896 185,763 2,867 Canadian Dollar Buy 1/21/15 73,460 74,253 (793) Euro Buy 12/17/14 69,514 71,478 (1,964) Euro Sell 12/17/14 69,514 71,172 1,658 HSBC Bank USA, National Association Australian Dollar Buy 1/21/15 8,140 8,321 (181) British Pound Buy 12/17/14 273,952 290,262 (16,310) Canadian Dollar Buy 1/21/15 87,174 89,042 (1,868) Euro Buy 12/17/14 91,898 93,171 (1,273) Euro Sell 12/17/14 91,898 96,524 4,626 State Street Bank and Trust Co. Australian Dollar Buy 1/21/15 49,262 50,367 (1,105) Canadian Dollar Buy 1/21/15 174,695 178,559 (3,864) Euro Sell 12/17/14 190,884 200,327 9,443 Israeli Shekel Buy 1/21/15 14,844 15,861 (1,017) Japanese Yen Buy 2/13/15 60,696 63,305 (2,609) UBS AG Australian Dollar Buy 1/21/15 24,334 24,876 (542) British Pound Buy 12/17/14 340,489 359,644 (19,155) WestPac Banking Corp. Australian Dollar Buy 1/21/15 95,302 97,418 (2,116) Canadian Dollar Buy 1/21/15 55,554 56,993 (1,439) Canadian Dollar Sell 1/21/15 55,554 56,274 720 Euro Buy 12/17/14 1,990 2,041 (51) Euro Sell 12/17/14 1,990 2,102 112 Japanese Yen Buy 2/13/15 9,793 10,212 (419) Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $11,403,689. (b) The aggregate identified cost on a tax basis is $9,156,621, resulting in gross unrealized appreciation and depreciation of $2,553,620 and $173,303, respectively, or net unrealized appreciation of $2,380,317. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $93,802, or 0.8% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $57,979 $816,254 $559,199 $56 $315,034 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $141,667, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $133,618. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $30,760 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 50.0% United Kingdom 12 Japan 5.8 Ireland 3.9 France 3.7 Hong Kong 3.3 Netherlands 3.1 Australia 2.6 Italy 2.2 Canada 1.9 Singapore 1.9 Peru 1.8 Norway 1.6 Switzerland 1.5 Mexico 1.5 United Arab Emirates 1.4 China 1 Spain 0.6 Other 0.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $39,605 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $— $270,751 $— Financials 5,785,372 4,281,134 93,904 Industrials 55,782 176,572 — Information technology 291,970 124,752 — Total common stocks Short-term investments $315,034 $141,667 $— Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(19,456) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$86,928	$106,384 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$6,200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# – 26,650 6,303 34,549 4,525 4,626 9,443 – 832 86,928 Total Assets $– $26,650 $6,303 $34,549 $4,525 $4,626 $9,443 $– $832 $86,928 Liabilities: Forward currency contracts# 1,709 13,783 4,703 29,911 4,329 19,632 8,595 19,697 4,025 106,384 Total Liabilities $1,709 $13,783 $4,703 $29,911 $4,329 $19,632 $8,595 $19,697 $4,025 $106,384 Total Financial and Derivative Net Assets $(1,709) $12,867 $1,600 $4,638 $196 $(15,006) $848 $(19,697) $(3,193) $(19,456) Total collateral received (pledged)##† $– $– $– $– $– $– $– $– $– Net amount $(1,709) $12,867 $1,600 $4,638 $196 $(15,006) $848 $(19,697) $(3,193) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2015
